IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-90,248-01 & WR-90,248-02


                      EX PARTE STEVEN MAJID HAMIDI, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. CR2014-014-1 & CR2014-015-001
                          IN THE 207TH DISTRICT COURT
                             FROM COMAL COUNTY


       Per curiam.

                                             ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this

Court, among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP. P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. It is missing Applicant’s Memorandum

of Law, which is referred to in the trial court’s findings of fact and the “State’s Supplemental
                                                                                                   2

Response to Applicant’s Memorandum.”

       The district clerk shall either forward Applicant’s Memorandum of Law to this Court or

certify in writing that this document is not part of the record. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: December 2, 2019
Do not publish